                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               ATHENS DIVISION

TIMOTHY ANDERSON,                :
                                 :
                 Plaintiff,      :
                                 :
           v.                    :
                                 :               No. 3:18-cv-00105-CAR-CHW
ELBERT COUNTY JAIL, et al.,      :
                                 :
                 Defendants.     :
_________________________________:

                               ORDER OF DISMISSAL

       Plaintiff Timothy Anderson, a prisoner in Central State Prison in Macon, Georgia,

filed a 42 U.S.C. § 1983 civil rights complaint. Compl., ECF No. 1. Plaintiff also filed

a motion for leave to proceed in forma pauperis. Mot. for Leave to Proceed In Forma

Pauperis, ECF No. 2. Plaintiff failed to attach a certified account statement in support of

his motion to proceed in forma pauperis, however, and thus, he was ordered to file an

account statement. Order, Aug. 23, 2018, ECF No. 5.

       Ultimately, because it appeared that Plaintiff had attempted to obtain an account

statement but had been unable to do so through no fault of his own, Plaintiff was granted

leave to proceed in forma pauperis in this action, and his complaint underwent a

preliminary review.    Order, June 27, 2019, ECF No. 15.          The preliminary review

revealed, however, that Plaintiff had not stated a claim upon which relief could be granted,

and thus, he was ordered to file a recast statement of claims if he wanted to proceed with

this action. Id. at 12-13. Plaintiff was given twenty-one days to file a recast statement of

claims and was cautioned that his failure to do so would result in the dismissal of this

action. Id. at 13.
       Plaintiff subsequently failed to file a recast statement of claims within the allotted

time. Accordingly, he was ordered to show cause why this case should not be dismissed

for failure to file a recast statement of claims. Order, Aug. 1, 2019, ECF No. 16. Plaintiff

was again given twenty-one days to respond and was cautioned that his failure to do so

would result in the dismissal of this action. Id. at 2.

       More than twenty-one days have passed since the entry of the show cause order, and

Plaintiff has not responded to that order. Moreover, the order, which was sent to Plaintiff

at the Central State Prison – the only address on file for Plaintiff – has been returned to this

Court as undeliverable. Mail Returned, ECF No. 17. The failure to keep the Court

apprised of Plaintiff’s current address constitutes a failure to prosecute this action, and

insofar as this Court has no information about Plaintiff’s current whereabouts, this action

cannot proceed.

       Thus, because Plaintiff has failed to respond to the Court’s orders or otherwise

prosecute his case, this action is DISMISSED WITHOUT PREJUDICE. See Fed. R.

Civ. P. 41(b); Brown v. Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir. 2006)

(“The court may dismiss an action sua sponte under Rule 41(b) for failure to prosecute or

failure to obey a court order.”) (citing Fed. R. Civ. P. 41(b) and Lopez v. Aransas Cty.

Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir. 1978)).

       SO ORDERED, this 25th day of September, 2019.

                                            S/ C. Ashley Royal
                                            C. ASHLEY ROYAL, SENIOR JUDGE
                                            UNITED STATES DISTRICT COURT




                                               2
